[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]DECISION
This matter came on to be heard on the plaintiff's motion for new trial on the issue of damages or in the alternative that the Court grant an additur. The evidence clearly shows the defendant assaulted the plaintiff during a basketball game which assault resulted in a broken jaw. The total medical bills were approximately $4,000.00. In addition, the plaintiff lost one week's wages of $360.00. The jury awarded the plaintiff $15,000.00 for compensatory damages and refused to award punitive damages.
Punitive damages are not intended to compensate the injured party but rather to punish the tort-feasor whose wrongful action was intentional or malicious and to deter him and others from similar extreme conduct. Here, the jury could well believe the defendant's version that earlier the plaintiff tried to injure him in deciding not to award punitive damages. Since such an award is discretionary the Court cannot fault the jury's finding that no punitive damages be awarded.
On the issue of the adequacy of the $15,000.00 award, it does seem to the Court to be rather minimal. Counsel, in argument, suggests a substantial amount be awarded for future pain and suffering. I am not persuaded that the testimony and medical reports compel the conclusion that the plaintiff will indeed suffer pain and suffering until his dying days.
The award of $15,000.00 when considered with total specials of approximately $4,000.00 might be somewhat lower than this Court would have awarded, but I can not find as a matter of law it is so inadequate as not to do substantial justice between the parties. In short, this Court finds the evidence to be such that reasonable minds could differ as to the amount of damages to be awarded and is compelled to approve the verdict and deny the motion for new trial and/or additur.